Title: To Thomas Jefferson from Benjamin Waterhouse, 24 December 1824
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir
Cambridge
Decr 24th 1824.
The Rev. Joseph P. Bertrum, an Englishman of the established church, has an inclination to become a Professor in the University which you have taken so much pains to found & rear; and solicits me to communicate his wish to you.He is a son of Oxford, & I conclude a close, and successful student. I believe we have no one in this place equal to him in Greek: I am satisfied there is none in Latin, nor one to surpass him in the English. But our University never yet engrafted a foreigner on their Puritan stock,—French & German teachers being merely permitted to teach, without adoption.Mr Bertrum had the care of three Parishes in the Island of St Christophers, during five years; but his health giving way on all sides, he was contrained to quit that region & retreat to a more congenial climate To induce him to remain, he was made a judge of their Court of Kings-bench; but he relinquished all and came to the United States, where he seems inclined to spend his life. He is an English whig, and what is rare, an Unitarian-Episcopalian. This prevents his returning to England. He has resided next door to me for six months past, and I have reason to esteem him as a man of principle, correct, & examplary in all his habits; and has as little John=Bullery in him, as most Englishmen we meet with in America. Should you need such a gentleman, I think I can recommend him.What shall I say of our venerable friend Adams! He is in that state & condition of human life which most men of mind wish to avoid. He cannot walk, see, or feed himself while his muscles, sphincters & all, are hardly under the command of the will; yet his great mind is not dethroned. In a voice; not absolutely feeble, he still utters the wisdom of ages. He is neither peevish nor obstinate, but submits, with an amiable condescention, & even cheerfulness, to the care & attention of those about him. About 6 weeks ago, I took an airing with him between 3, & 4 miles; but then it required 4 men to put him in, & take him from his carriage.—When I advised him to the daily use of the strongest wine, he replied—“Is it worth while to use any means to prolong such an existence as this?!” His memory is but little impaired, & his hearing almost as good as ever. It is therefore his animal economy, & not his intellectual powers that have recently failed.I am steady in the opinion, that the constant & pleasant exercise of a vigorous intellect conduces to long life. Does not the biography of painters support this idea?—and of Statesmen also, when success has crowned their exertions?Whatever you in the South may think of the Gothic climate of. Massachusetts, the ground has not yet been covered with snow, & the grass is still green under my window. Of the actions of men, we have nothing in this quarter worth committing to paper,—hardly enough to break the scum on our political pond. We, besure, talk much of building a column on Bunker hill “that shall reach up into Heaven;” but if we do, I foresee that we shall quarrel about the inscription on it. DEO is the only unexceptionable one I can think of. I refuse to subscribe to it, so long as there do not exist any monumental-stone to inform the rising generations that there once lived a noble Patriot named Samuel Adams. Republics say all our late Newspapers, are not ungrateful—I say they are; and whimsical too.With an high degree of respect I remain steadily yoursBenn Waterhouse